DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/10/2021 has been entered. Claims 12-17 and 26-27 remain pending in the application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the “flexible circuit” in line 13. There is insufficient antecedent basis for this limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 20140187960), hereinafter Corl, in view of Hossack et al (US 20040044286), hereinafter Hossack.
Regarding claim 12, Corl teaches an intravascular imaging device (“an intravascular ultrasound (IVUS) device” Abstract) comprising: 
a flexible elongate member sized and shaped for insertion into a vessel of a patient (“a flexible elongate member” Abstract) , the flexible elongate member comprising a proximal portion ("a proximal portion of the flexible elongate member" Abstract) and a distal portion (“a distal portion of the flexible elongate member" Abstract); 
an imaging assembly (110, Figs. 1, 6, 9, 25, [0081]) disposed at the distal portion of the flexible elongate member (“an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member" Abstract), the imaging assembly including:   
a region toward the left side of 110 in Figs. 1, 9, 25) and a distal region (a distal region is toward the right side of 110 in Figs. 1, 9, 25;“encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210 and the ferrule 708.  The lumen region 710 inside the ferrule 708 is open to allow the scanner 110 to be advanced over a guide wire (not shown).” [0088]. “An underfill material 804 between the control circuits 604 and the flex circuit 606, may be applied to increase the bond strength, to provide structural support for the control region 800," [0089]; "the control region 800 includes a retaining structure 806 applied over the transducer control circuits 604... Encapsulating epoxy 706 fills the space between the transducer control circuits 604 and the retaining structure 806 and between the retaining structure 806 and the ferrule 708 in some embodiments." [0090]; Fig. 8a); and 
a flexible substrate (“a film layer of a flexible polyimide material …, polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates..." [0084]) comprising a plurality of ultrasound transducer elements ("the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210.  The flex circuit 606 may contain a film layer of a flexible polyimide 
material such as KAPTON.TM.  (trademark of DuPont).  Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates..." [0084]; “the transducer region 700 of the scanner contains 
the transducers 210, which ... are attached to the flex circuit 606,..., the flex circuit includes an outer membrane 704 used to insulate and cover the ground layer 702 and to protect the scanner 110 from the environment." [0088]; Fig. 8a; “both transducer control circuits 604 and ultrasound transducers 210 produce flat areas within the flex circuit 606,” [0093]; Figs. 7, 8a-b).
seen in figs. 1, 25 at the “distal end” with guidewire 118 at the right side of scanner 110 [0115]), Corl does not explicitly teach the proximal region that comprises a first stand with a first diameter, and the distal region that comprises a second stand with the first diameter and a flange with a second diameter less than the first diameter; wherein the flexible circuit is disposed around the first stand and the second stand. 
However, Hossack discloses ultrasonic imaging devices and methods of fabrication, which is analogous art. Hossack teaches the proximal region that comprises a first stand (102, Figs. 3b, 4) with a first diameter (102 is one of the “separate retaining rings” [0052] that has a diameter), and the distal region that comprises a second stand (104, Figs. 3b, 4) with the first diameter (“retainer-ring protrusions or with separate retainer rings configured to abut the ends of the cylindrical transducer." [0052]. “Separate retaining rings (e.g., ruby retaining rings that have been individually machined and attached to the surface of tube 100) may be positioned along tube 100 to form annular transducer array gap 94." [0058], Fig. 3b. "A cross-sectional view of an illustrative ultrasound transducer and some of the surrounding catheter components is shown in FIG. 4.  In the example used for the cross-section of FIG. 4, the cylindrical support lumen at the center of the transducer assembly is formed from a support of the type shown in FIG. 3b." [0059] Rings 102 and 104 have the first diameter seen in Figs. 3b, 4; [0058]); wherein the flexible circuit is disposed around the first stand and the second stand ("a flex circuit may be wrapped around a support lumen to form a cylindrical transducer.  The support lumen may be, for example, a hollow plastic cylinder with integral retainer-ring protrusions or with separate Rings 102 and 104 support the “transducer array 80” as seen in fig. 4. The “transducer array 80” is part of flex circuit 72, [0055]-[0056], Figs. 2, 3b, 4); 
Therefore, based on Hossack’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Corl to have the proximal region that comprises a first stand with a first diameter, and the distal region that comprises a second stand with the first diameter and a flange with a second diameter less than the first diameter; wherein the flexible circuit is disposed around the first stand and the second stand, as taught by Hossack, in order to ultrasonic imaging  from within the blood vessels (Hossack: [0002]).
Corl modified by Hossack further does not teach that the distal region comprises a flange with a second diameter less than the first diameter ; a distal member extending from the support member and disposed around the flange, wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member. 
However, Christian discloses torqueable guide wire assembly with electrical functions, male and female connectors rotatable with respect to one another, which is analogous art. Christian teaches that the distal region comprises a flange (138, Col. 8, l. 29-30, Fig. 9; 199,  col. 10, l. 41-48, Fig. 11) with a second diameter (a diameter of 138 in Fig. 9, a diameter of 191 in Fig. 11) less than the first diameter (“The spindle 127 is provided with threads 138 at its outer extremity.”  Col. 8, l. 29-30, Fig. 9. “The stationary member 191 ... is ... provided with threads  Fig. 11. A diameter of 138 is less than a diameter of bore 137, Col. 8, l. 26, Fig. 9; a diameter of 199 is less than that of the “stationary member 191” Col. 10, l. 41-48, Fig. 11); 
a distal member (151, Figs. 9, 11) extending from the support member and disposed around the flange (“a nose cap 151 formed of a suitable material such as plastic which is threaded onto the threads 138 on the spindle 127.” Col. 8, l. 51-60, Fig. 9), wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member (“The spindle 127 is provided with threads 138”  Col. 8, l. 29-30, Fig. 9. “The stationary member 191 ... is ... provided with threads 199 which are adapted to be engaged by the nose cap 151” Col. 10, l. 41-48, Fig. 11. Threads increase a surface area to facilitate coupling).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl and Hossack to have the distal region that comprises a flange with a second diameter less than the first diameter; a distal member extending from the support member and disposed around the flange, wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member, as taught by Christian, in order to facilitate a reliable mechanical connection with a distal member (Christian: Col. 8, l. 51-60, Fig. 9). 
Regarding claim 15, Corl modified by Hossack and Christian teaches the intravascular imaging device of claim 12.
Additionally, Corl modified by Hossack and Christian teaches that the flange comprises  Fig. 11).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, and Christian to have the flange that comprises a screw-thread pattern, as taught by Christian, in order to facilitate a reliable mechanical connection with a distal member (Christian: Col. 8, l. 51-60, Fig. 9). 
Regarding claim 26, Corl modified by Hossack and Christian teaches the intravascular imaging device of claim 12.
Additionally, Corl modified by Hossack and Christian teaches that the flange is distal of the second stand (Christian: the flange 138 is is distal of the second stand 137, Col. 8, l. 27-30, Fig. 9. The flange 199 is distal of the second stand 191, Col. 10, l. 41-48, Fig. 11).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, and Christian to have the flange that is distal of the second stand, as taught by Christian, in order to facilitate a reliable mechanical connection with a distal member (Christian: Col. 10, l. 41-48, Fig. 11). 
Regarding claim 27, Corl modified by Hossack and Christian teaches the intravascular imaging device of claim 12.
seen in figs. 1, 25 at the “distal end” with guidewire 118 at the right side of scanner 110 [0115]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Corl, Hossack, and Christian as applied to claim 12, and further in view of Becker et al (US 20050261582), hereinafter, Becker.
Regarding claim 13, Corl modified by Hossack and Christian teaches the intravascular imaging device of claim 12.
Corl modified by Hossack and Christian does not teach an adhesive disposed between the distal member and the support member, wherein the flange is sized and shaped to increase a coverage area of the adhesive between the distal member and the support member.   
However, Becker discloses intracorporeal probe with disposable probe body, which is analogous art. Becker teaches an adhesive (“adhesive” [0073]) disposed between the distal member (“tip housing 320” [0073], Figs. 6a and 6b) and the support member (“body tip 120" [0072]; Fig. 4b), wherein the flange (310, [0073], Figs. 6a and 6b) is sized and shaped to increase a coverage area of the adhesive (“Clamping flange 310 is generally cylindrical ... Tip housing 320 is also cylindrical… fastened to each other at annular groove 322” [0073], Figs. 6a and 6b) between the distal member and the support member (“FIGS. 6a and 6b show an embodiment of a tip cap 300. Specifically, clamping flange 310 is shown at a proximal end, and tip housing 320 is shown at a distal end thereof. Clamping flange 310 is generally cylindrical and has a coaxial cylindrical bore 312 therein, the diameter of which is ideally slightly greater 
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, and Christian to have an adhesive disposed between the distal member and the support member, wherein the flange is sized and shaped to increase a coverage area of the adhesive between the distal member and the support member, as taught by Becker, in order to facilitate tip cap attachment (Becker: [0073]).

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corl, Hossack, and Christian as applied to claim 12, and further in view of DeLange et al. (US 5092635), hereinafter, DeLange.
Regarding claim 14, Corl modified by Hossack and Christian teaches the intravascular imaging device of claim 12. 
Corl modified by Hossack and Christian does not teach that the flange is tapered. 
However, DeLange discloses a buttress thread form, which is analogous art. DeLange teaches that the flange is tapered (“threads designed into connectors for high-performance 
Therefore, based on DeLange’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, and Christian to have the flange that is tapered, as taught by DeLange, in order to facilitate high-performance pressure sealing and increase strength (DeLange: col. 1, lines 38-40).
Regarding claim 16, Corl as modified by Hossack, Christian, and DeLange teaches the intravascular imaging device of claim 15. 
Additionally, Corl as modified by Hossack, Christian, and DeLange teaches that the screw thread pattern comprises a buttress thread pattern (DeLange: “the tapered, buttress-type thread form” Fig 1; col. 1, lines 38-40).
Therefore, based on DeLange’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, Christian, and DeLange to have the screw thread pattern that comprises a buttress thread pattern, as taught by DeLange, in order to facilitate high-performance pressure sealing and increase strength (DeLange: Col. 1, l. 38-40).
Regarding claim 17, Corl as modified by Hossack, Christian, and DeLange teaches the intravascular imaging device of claim 15. 
Additionally, Corl as modified by Hossack, Christian, and DeLange teaches that the flange is sized and shaped to facilitate a locking engagement between the distal member and the 
Therefore, based on DeLange’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, Christian, and DeLange to have the flange is sized and shaped to facilitate a locking engagement between the distal member and the support member, as taught by DeLange, in order to facilitate high-performance pressure sealing and increase strength (DeLange: col. 1, lines 38-40).

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Corl and Hossack. 

Response to the 35 U.S.C. §103 rejection arguments on pages 5-8 of the REMARKS.
Claims 12-17 and 26-27
The Applicant argues that “Cully and Christian, even when combined, simply do not disclose or suggest "a support member comprising a proximal region and a distal region, wherein the proximal region comprises a first stand with a first diameter, and wherein the distal region comprises a second stand with the first diameter and a flange with a second diameter less than the first diameter," "a flexible substrate comprising a plurality of ultrasound transducer elements, wherein the flexible circuit is disposed around the first stand and the second stand," and "a distal member extending from the support member and disposed around the flange, wherein the flange 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793